91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Darrell Edward CARTER, Appellant.
No. 96-1153WA
United States Court of Appeals, Eighth Circuit.
Submitted June 28, 1996.Decided July 5, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darrell Edward Carter appeals the district court's denial of Carter's 28 U.S.C. § 2255 motion.  Carter contends the government's seizure and administrative forfeiture of his two vehicles, in proceedings he did not contest, constituted punishment for his drug offenses and thus barred his later criminal prosecution and conviction.  Carter's contention is foreclosed by the contrary holdings of the United States Supreme Court and this court.  See United States v. Ursery, No. 95-345, 1996 WL 340815, at * 3 (U.S. June 24, 1996);  United States v. Sykes, 73 F.3d 772, 773-74 (8th Cir.1996), cert. denied, 64 U.S.L.W. 3821 (U.S. June 10, 1996).  We thus affirm the district court.  See 8th Cir.  R. 47B.